NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 2 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 XING ZHANG,                                       No. 13-74257

              Petitioner,                          Agency No. A200-803-572

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Xing Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009), and

we deny the petition for review.

      Even if he established an exception excusing his untimely-filed asylum

application, and even if his testimony was credible, substantial evidence supports

the agency’s determination that Zhang failed to establish an objectively reasonable

fear of future persecution based on his speculation that Chinese authorities would

be interested in him. See Gu v. Gonzales, 454 F.3d 1014, 1021-22 (9th Cir. 2006)

(petitioner’s fear of re-arrest in China not objectively reasonable where record

contained no evidence of Chinese authorities’ continued interest in him after earlier

arrest and detention, even crediting testimony that authorities had looked for him at

his former home). We reject Zhang’s contention that the agency ignored

evidence. Thus, we deny the petition as to Zheng’s asylum claim.

      Because Zhang failed to establish eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                  13-74257